Exhibit E
February 14, 2018                                                                         The GEO Group, Inc.

VIA FEDERAL EXPRESS                                                                      Corporate Headquarters
                                                                                           One Park Place, Suite 700
                                                                                            621 Northwest 53'd Street
The Honorable Thomas D. Homan, Acting Director                                             Boca Raton, Florida 33487
U.S. Immigration and Customs Enforcement
Department of Homeland Security
500 12th Street NW                                                                            www.geogroup.com
Washington, DC 20536                                                                   dventurella@geogroup.com


Subject: Request for Equitable Adjustment in the Amount of $2,057,000
        and Legal Assistance from ICE/DOJ

Dear Acting Director Homan:

I write to you to address recent lawsuits that have put GEO in a burdensome and costly
position defending the agency's legal framework and the policies to which GEO is bound
as a federal contractor. There is an urgent need for the federal government to participate
in the current and anticipated future litigation, as well as, to justify and defend the
programs and policies that ICE requires of its detention contractors. GEO cannot bear the
costs of this defense on its own, and will need to seek an equitable adjustment of its
contracts for costs of litigation already incurred, and for the costs of future litigation
expenses and liability for monetary awards against GEO.

State of Colorado Lawsuit
Menocal et a/. v. the GEO Group,1 a class action suit by former detainees at the Aurora,
Colorado ICE Processing Facility, has been pending since 2014 and represents the first
lawsuit claiming that GEO, by having detainees at the Aurora facility perfonn basic
housekeeping chores for no pay under the alleged threat of solitary confmement, has
engaged in forced labor in violation of the Trafficking Victims Protection Act (TVPA),
18 U. S. C. § 1589. The suit also alleges that GEO's payment of $1 per day to detainees
who work in the Voluntary Work Program (VWP), as authorized and mandated by ICE's
PBNDS and GEO's contract, violates Colorado's minimum wage law (a claim dismissed
by the district court, but that could be revisited on appeal). The suit also alleges that
detainees are entitled to disgorgement of money under a theory of unjust enrichment for
work performed by detainees. The district court certified classes on the TVPA and unjust
enrichment claims. GEO obtained an interlocuatory appeal of the district court's class
certification, but on February 9, 2018, the U.S. Court of Appeals for the Tenth Circuit
affirmed the ruling, enabling a class of 60,000 detainees to seek damages for TVPA
1
  Alejandro Menocal, Marcos Brambila, Grise/ Xahuentitla, Hugo Hernandez, Lourdes Argueta, Jesus Gaytan, Olga
Alexaklina, Dagoberto Vizguerrra and Demetrio Valegra, on their own behalfand on behalfofall others similarly
situtated, v. The GEO Group, Inc. , No. 1:14-cv-02887 (D. Colo.), on appeal, GEO Group, Inc. v. Menocal, No. 17-
11 25 (lOth Cir.).



                                          2018-ICLI-00052 2751
violations and disgorgement of money for unjust enrichment based on alleged
underpayment for VWP participation.

The legal discovery costs could total several millions of dollars and potential damages
could be in the tens of millions. Understandably, GEO would need to be reimbursed for
all of the cost through an equitable adjustment request to ICE. To date, GEO has
expended approximately $1,615,000 in legal costs for which we seek an equitable
adjustment.

State of Washington Lawsuits
Two recent lawsuits, State of Washington v. The GEO Group, Inc. and Chen v. The GEO
Group, Inc., 2 claim that GEO is subject to Washington state minimum wage laws for
detainee work at the Northwest Detention Center (NWDC) in Tacoma. The State of
Washington's suit is pursued by Washington's Attorney General, who has publicly
boasted of his victories over the current Administration, including several regarding
itmnigration. He seeks a declaration that the detainees in ICE's custody are GEO's
"employees" that are entitled to a minimum wage for VWP participation, as well as
injunctive relief and "disgorgement" of allegedly unpaid wages under a theory of unjust
enrichment. Plaintiff Chen, a fonner NWDC detainee, seeks to certify a class action
based on similar minimum wage claims.

The declaratory, injunctive and monetary relief requested would judicially alter the ICE-
GEO contract by creating an employer-employee relationship between GEO and
detainees in federal government custody. Although GEO argued that the cases should be
dismissed because the state laws are preempted by federal law, a district court judge
recently denied motions to dismiss in both cases. GEO has filed a counterclaim for an
offset in the fronn of unjust enrichment and has pled affirmative defense, including that
ICE and/or DHS is a necessary party to the proceedings. The cases are currently set for
trial in January and March 2019. To date, GEO has expended approxitnately $442,000 in
legal costs for which we seek an equitable adjustment.

State of California Lawsuit and Legislation
On December 19, 2017 Raul Novoa filed a class action complaint in United States
District Court for the Central District of California, Eastern Division. Novoa, a former
detainee at the Adelanto Detention Center, alleges that GEO maintains a corporate policy
and uniform practice of withholding sufficient food, water, and hygiene products from
detainees at Adelanto. As a result, detainees are forced to either purchase these daily
necessities from the Facility's commissary, or go without. Novoa further alleges that "by
maintaining these harsh conditions and purposely withholding basic necessities from
detainees, GEO ensures an available labor pool of detainees will work for only $1 per

2State of Washington v. The GEO Group, Inc., Case No. 3:17-cv-05806 RJB, (W.D. Wash.); Chao Chen v. The
GEO Group, Inc., Case No. 3:17-cv-05769 RJB (W.D. Wash.).

                                                     2
                                         2018-ICLI-00052 2752
day." Finally, Novoa alleges that the VWP is not "voluntary" because detainees that
refuse to participate in the VWP are placed into solitary confinement.

The legal claims include violations of California's Minimum Wage law, unjust
enrichment, violations of California's unfair competition law, violations of the federal
TVPA and attempted forced labor.

Unfortunately, this pending lawsuit is not the only issue facing ICE and its contractors in
California. In 2017, the California legislature enacted two laws that will create significant
obstacles to ICE's ability to contract with local governments to obtain detention facility
services through Intergovernmental Service Agreements (IGSAs).

The first law, AB 103, was enacted through an appropriations bill and prohibits a
California city, city and county or local law enforcement from entering into a new
contract with the federal government or a federal agency, "to house or detain in a locked
detention facility noncitizens for purposes of civil immigration custody." Cal. Gov't
Code§ 7310(a). It also prevents these state and local entities from renewing or modifying
existing contracts "in such a way to expand the maximum number of contract beds" that
may be utilized to house or detain noncitizens for the purpose of civil iimnigration
proceedings. Cal. Gov't Code § 731 O(b). AB 103 also adds coordinate provisions relating
to facilities that house minors. Cal. Gov' t Code § 7311. Another law, SB 29, will further
prohibit a city, city and county, or local law enforcement agency from entering into a
contract with the federal government or a private corporation to house or detain in a
locked detention facility noncitizens for purposes of civil ilmnigration custody. Cal. Civ.
Code § 1670. 9(a), (b). Another provision of SB 29 also restricts certain conveyances of
land or pennits for detention facility buildings. Cal. Civ. Code § 1670. 9(d). Taken
together, AB 103 and SB 29 appear to be aimed at eventually eliminating all the
contracting relationships that enable ICE to use IGSAs to obtain bedspace.

The legislation also provides tools for state government to interfere with the operations of
ICE facilities. AB 103 purports to authorize the California Attorney General, through the
year 2027, to conduct inspections of "county, local, or private locked detention facilities."
This includes broad and ill-defined review of "conditions of confmement," "standard of
care and due process" to detainees, and "the circumstances around their apprehension and
transfer to the facility." Cal. Gov't Code § 12532(b). The law requires the Attorney
General to be provided "all necessary access for the observations necessary to effectuate
reviews required pursuant to this section." Cal. Gov't Code § 12532(c). Information for
these reviews will be reported to the state Legislature and Governor, and made publicly
available through the Attorney General's website. Cal. Gov't Code § 12532. SB 29 also
makes these facilities subject to the California Public Records Act. Cal. Civ. Code §
1670. 9(c). The City of Adelanto has recently received multiple broad requests for
infonnation about the Adelanto facility under this provision from the news agency
BuzzF eed and one individual.


                                             3

                                   2018-ICLI-00052 2753
On November 16, 2017 the City of Adelanto also received a letter from the California
Department of Justice requesting a visit and tour of the Adelanto Detention Center
pursuant to California Government Code Section 12532, which was enacted as part of
California Assembly Bill 103 (AB 103) on June 27, 2017. On November 27, 2017 ICE
Contracting Officer Roberta Halls sent a letter to Gabriel Elliot, the Adelanto City
Manager, reminding him of the City's obligations under the IGSA with ICE which
requires procedures for requested facility tours and relevant tour restrictions.

These new California laws present clear obstacles to ICE's ability to contract with state
and local authorities and with private corporations in order to obtain detention facility
bedspace and services. The laws are also clearly invasive, jeopardizing facility security
and giving access to detainees and to federal information in a manner that creates great
potential for state interference with ICE's ability to carry out its federal mandates and
policies. The California Attorney General's request for a tour is in all likelihood an
exploratory initiative directed at compiling infonnation for litigation against the facility
service provider The GEO Group.

Concerted Challenges to ICE Authority and to Federal Law
These lawsuits have placed GEO's operation of ICE facilities at odds with Congressional
direction, as well as our contractual terms. Obviously, GEO does not engage in forced
labor that violates the TVPA, a statute that federal agencies, including the Department of
Homeland Security, are charged with enforcing. To the extent that plaintiffs allege that
disciplinary segregation is an unlawful threat for refusal to work, this sanction comes
directly from ICE policies, which ICE should assist in defending.

Likewise, the demand that GEO pay a state-mandated minimum wage is directly contrary
to federal law and the terms of ICE and GEO's contracts. Congress has expressly
provided that pay for detainee work is an "allowance," 8 U.S.C. §1555(d), and has never
directed that detainees should be paid a minimum wage as employees. Decades of
precedents under the Federal Labor Standards Act have upheld the $1 per day allowance
for detainee work, holding that detainees are not the "employees" of detention facilities
and that minimum wage standards are inapplicable to detainees. GEO's contracts with
ICE require that GEO administer the VWP at the Aurora and Tacoma facilities, and set
the reimbursable rate for that participation at $1 per detainee per day, an amount that
cannot be increased without ICE's authorization. Yet, GEO finds itself defending the
agency and its policies against allegations of state minimum wage violations. GEO
should not shoulder the burdens and costs of defending agency policy, when GEO, as a
government contractor, must carry out its contractual obligations to ICE, including
administering the VWP as ICE specifies, at the contract reimbursement rate for the
allowances to detainees of $1 per day.




                                             4

                                   2018-ICLI-00052 2754
 Request for ICE/DOJ Legal Intervention
 We believe that if ICE/DOJ continues to abstain from intervention in these cases,
 and laws such as California's go unchallenged, other parties and states will consider
 similar litigation and legislation, thereby multiplying the impediments to ICE's
 administration of the immigration detention system. GEO believes that the course of
 the litigation in Colorado, Washington, and California (and similar lawsuits that are likely
 to follow) could be significantly changed by ICE/DOJ intervention. The federal
 government needs to defend its Congressional mandates and its policies against these
 suits, which are designed to force changes in federal hmnigration policy by targeting the
 federal government' s private contractors.

 GEO views its defense of these lawsuits and its potential liability as a cost of
 performance of its contracts with ICE. The potential costs are significant. Thus far,
 GEO's legal fees and costs in Menocal exceed $1.6 million, which will increase sharply
 now that the Tenth Circuit has affirmed the class-certification. In the Washington
 litigation, the defense fees and costs are already approximately $440,000, and could
 quickly exceed $1 million once discovery begins, or increase exponentially if class-
 certification is granted in each lawsuit. Even more concerning is that there is the potential
 for damages under the TVPA reaching as many as 60,000 detainees at the Aurora facility
 over 10 years, and claims for disgorgement of unpaid wages to VWP participants
 stemming back multiple years.

 Monetary damages in each of the Colorado, Washington, and California cases could
 reach several millions of dollars. Were GEO to receive an adverse judgment in any
 of these cases, GEO would have no alternative but to seek an equitable adjustment
 to cover the cost for past and future damages. The impact is even more problematic
 given the reasonably foreseeable likelihood that this litigation would be repeated in other
 jurisdictions with antagonistic public officials seeking to target private federal contractors
 as a means of changing federal detention policy that DHS and ICE are in the best position
 to defend.

   We respectfully request a meeting on this matter for next Thursday
   February 22, 2018. If you have any questions or need an
   don't hesitate to contact me via email at (b)(6);(b)(?)(C)
f bl (6);(b)(?)(C) I In m absence lease contact
                                             L---~~~=---------~~~~~~~~
                                                       (b)(6);(b)(?)(C)
   or via telephone at (b)(6);(b)(?)(C)               ..________________________________,




 Senior Vice   sident
 Business Development

                                               5

                                    2018-ICLI-00052 2755
